Citation Nr: 0936439	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-34 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected disability benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION  

The record indicates that the appellant served as a member of 
the New Philippine Scouts in July 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined the appellant did 
not have qualifying service for eligibility for VA 
nonservice-connected disability pension benefits.  

The Board notes that the appellant requested to have a 
personal hearing before a Veterans Law Judge at the RO in his 
formal appeal to the Board.  He was scheduled for a travel 
board hearing to be held at the RO on July 13, 2009.  The 
record reflects that he failed to report for the scheduled 
hearing.  The Board finds that there is no Board hearing 
request pending at this time.  38 C.F.R. § 20.702(d) (2009).  

In March 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT  

The service department has certified that the appellant was 
inducted into the New Philippine Scouts on July 5, 1946.  


CONCLUSION OF LAW  

The legal criteria for basic eligibility for VA nonservice-
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 101, 107, 1521 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Decision

The appellant contends that he is entitled to nonservice-
connected disability pension benefits.  

A pension is available to a Veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to nonservice-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).  

A "Veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation (DIC) and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 3.9 
(a) and (d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except for certain benefits 
as specified by law.  38 U.S.C.A. § 107(a).  Those specified 
benefits do not include non-service-connected disability 
pension benefits.  Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).  

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C.  
Cir. 1991).  

In this case, the appellant asserts that he served on active 
duty from July 1945 to June 1947 with the United States Armed 
Forces in the Philippines.  In June 2006, the RO contacted 
the National Personnel Records Center (NPRC) and requested 
verification of the appellant's service dates.  The NPRC 
responded in June 2006 that the record needed to respond to 
the request is fire-related.  However, NPRC verified that the 
appellant enlisted with the New Philippine Scouts on July 5, 
1946, and was dropped from the rolls as of October 14, 1947.  
The service department's determination is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the 
Board finds that the appellant does not have the requisite 
qualifying service, and therefore, he is not eligible for 
nonservice-connected disability pension benefits.  

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of his service.  In addition, 
the Board notes that the official documents do not indicate, 
and the appellant has not contended, that he had any service 
that would render him eligible for nonservice-connected 
disability pension benefits.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994); see also 38 C.F.R. § 3.8(a).  

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected disability pension benefits is 
precluded based upon the appellant's service; therefore, 
eligibility for nonservice-connected disability pension 
benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of Veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of the claim for 
nonservice-connected disability pension benefits and any 
failure to provide notice as to the effective date and rating 
is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

This case turns on whether the appellant had qualifying 
service providing basic entitlement to pension benefits.  
Because he does not have qualifying service, he is not 
entitled to nonservice-connected disability pension benefits, 
and is not entitled to VCAA-related assistance and 
notification.  Absent any evidence from the appellant 
indicating otherwise, there is no need to further attempt to 
confirm the negative certification already obtained from the 
service department.  As the law is dispositive in this case, 
the VCAA is not applicable.  

Assuming without deciding that the VCAA applies, the Board 
finds that each of the content requirements of a VCAA notice 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussion in the June 
2006 letter informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  VA made all efforts to notify and 
to assist him with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  See also the January 2007 and May 
2009 VCAA letters.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes certification of his 
enlistment date into the New Philippine Scouts from the 
National Personnel Records Center.  The Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim for entitlement to VA benefits.  
No further assistance with the development of evidence is 
required.  


ORDER

Eligibility for VA nonservice-connected disability pension 
benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


